Citation Nr: 1227927	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left knee disorder to include as secondary to the Veteran's service-connected right knee disorder.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disorder to include as secondary to the Veteran's service-connected right knee disorder.

4.  Entitlement to service connection for a bilateral ankle disorder to include as secondary to the Veteran's service-connected right knee disorder.

5.  Entitlement to service connection for a bilateral foot disorder to include as secondary to the Veteran's service-connected right knee disorder.

6.  Entitlement to a disability rating greater than 10 percent prior to August 1, 2010 and greater than 30 percent beginning August 1, 2010 for history of Osgood Schlatter's disease, right knee, status post excised PLICA; degenerative changes, status post right total knee replacement.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, May 2009, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for left knee, bilateral ankle, and bilateral feet disorders; entitlement to an increased rating for the service-connected right foot disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder in a July 2000 rating decision.  The Veteran appealed this decision to the Board and in March 2006 the Board also denied service connection for a left knee disorder.  
   
2.  The March 2006 Board decision is the last final decisions prior to the Veteran's request to reopen his claim for a left knee disorder in September 2007.

3.  Evidence received since the March 2006 Board decision regarding the Veteran's claim for service connection for a left knee disorder is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran has Level I hearing loss in the right ear and Level I hearing loss in the left ear, evaluated as noncompensably disabling.


CONCLUSIONS OF LAW

1.  The March 2006 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a left knee disorder is related to his service with the United States Marine Corps from August 1972 to August 1976.  Specifically, he notes that he began experiencing left knee pain during miliary service which has continued to the present and, alternatively, that his current left knee disorder is secondary to or aggravated by his service-connected right knee disorder.  The Veteran also contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.    

Left Knee Disorder

The Veteran's service treatment records show a history of right knee problems, however, they do not show any complaints regarding the left knee.  Post-service treatment records show complaints regarding the left knee beginning in November 1982 and in March 1983 the Veteran underwent surgery for a torn meniscus in the left knee.  Subsequently, the Veteran had a left knee total replacement in February 2009.    

The Veteran submitted an original claim for service connection a left knee disorder in August 1999.  By rating decision dated in July 2000 the RO denied service connection for a left knee disorder.  Specifically, the RO noted that there were no complaints of left knee pain during service or immediately after service.  The Veteran appealed this decision to the Board.  In October 2003 the Board remanded the claim for a joints examination and the Veteran was afforded such an examination in April 2005.  In April 2005 the VA examiner did not have access to the claims file and thus, opined that the Veteran's left knee disorder was related to the Veteran's military service.  However, the April 2005 VA examiner provided an addendum to this report in July 2005 in which he noted that a review of the Veteran's service treatment records was negative for left knee problems.  Thereafter, the examiner opined that the Veteran's left knee disorder was not related to the Veteran's military service.  Notably, the VA examiner did not provide an opinion as to whether the Veteran's left knee disorder was secondary to his service-connected right knee disorder.  In March 2006 the Board denied service connection for a left knee disorder.  Thus, the Board's decision of March 2006 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1104.

The Veteran submitted a second claim for a left knee disorder in September 2007.  By rating decision dated in December 2007 the RO continued the denial of service connection for a left knee disorder, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  The Veteran submitted a Notice of Disagreement in January 2008 and thereafter timely perfected an appeal.  In connection with this appeal the RO afforded the Veteran a VA general examination in February 2010 wherein the examiner opined that the Veteran's left knee disorder was not secondary to his right knee disorder.  Also in connection with this appeal the Veteran submitted a July 2010 statement from Dr. R.P.S wherein the physician opined that the Veteran's left knee disorder was, in fact, secondary to the Veteran's service-connected right knee disorder due, in part, to the altered gait caused by the right knee disorder.      

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that even though the RO failed to adjudicate whether new and material evidence had been submitted to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the March 2006 Board decision is new and material.  Specifically, the Board finds that the July 2010 statement from Dr. R.P.S wherein the physician opined that the Veteran's left knee disorder was, in fact, secondary to the Veteran's service-connected right knee disorder is both new and material.  This statement was not of record at the time of the March 2006 Board decision, relates to the unestablished fact of current disability necessary to substantiate the claim for service connection for this disorder, and raises a reasonable possibility of substantiating the claims on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating a veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.

By rating decision dated in November 2001, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating effective August 2, 1999, the date of the Veteran's claim.  

In January 2008, the Veteran requested an increased rating for his bilateral hearing loss and was afforded a VA audiological examination in October 2008.  The results of the October 2008 VA audiological examination are as follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
15 dB
20 dB
15 dB
Left Ear
10 dB
15 dB
20 dB
25 dB

Puretone Threshold Average
Right Ear
15 dB
Left Ear
17.5 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

By rating decision dated in November 2008 the RO continued the noncompensable rating for the Veteran's bilateral hearing loss.  While the Veteran did not disagree with this decision he did, shortly thereafter, request an increased rating for his bilateral hearing loss in January 2009 and was afforded a VA audiological examination, also in January 2009.  The results of the January 2009 VA audiological examination are as follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
15 dB
20 dB
15 dB
Left Ear
10 dB
10 dB
25 dB
25 dB

Puretone Threshold Average
Right Ear
15 dB
Left Ear
17.5 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

He was afforded another VA audiological examination in February 2010.  The results of the February 2010 VA audiological examination are as follows:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
15 dB
25 dB
20 dB
Left Ear
10 dB
15 dB
25 dB
25 dB

Puretone Threshold Average
Right Ear
17.5 dB
Left Ear
18.75 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

In the present case, the evidence does not show an exceptional level of impaired hearing such that 38 C.F.R. § 4.86 is not applicable to the Veteran's claim.

Applying the results from the October 2008 VA audiological examination to Tables VI yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was correctly evaluated as noncompensably disabling in the May 2009 rating decision.  Id.  

Applying the results from the January 2009 VA audiological examination to Tables VI yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was correctly evaluated as noncompensably disabling in the May 2009 rating decision.  Id.  

Applying the results from the February 2010 VA audiological examination to Tables VI yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was correctly evaluated as noncompensably disabling in the May 2009 rating decision.  Id.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss. 38 C.F.R. § 4.3.

With regard to an extraschedular evaluation, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  At the October 2008 VA examination, the examiner noted that the Veteran's chief complaint and situation of greatest difficulty was "phones, crowds, almost always."  At the January 2009 VA examination, the examiner noted that the Veteran's chief complaint and situation of greatest difficulty was "hearing in the presence of background noise and crowds."  At the February 2010 VA examination, the examiner noted that the Veteran's chief complaint and situation of greatest difficulty was "hearing in background noise, crowds, and distances."

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  In determining whether an extraschedular rating is necessary, VA must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

As above, during the October 2008, January 2009, and February 2010 VA examinations, the examiners noted that the Veteran's chief complaint and situation of greatest difficulty was hearing in background noise, phones, crowds, and distances.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran's hearing loss is manifested by difficulty hearing speech.  The Board finds that such functional impairment has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the left knee disorder issue, as above, the Board has reopened the claim.  As such, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

With regard to the bilateral hearing loss issue, the RO provided the appellant pre-adjudication notice by letters dated in May 2008 and February 2009.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate audiological examinations, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for a left knee disorder the claim is reopened.  To this extent, the appeal is granted.

A compensable disability rating for bilateral hearing loss is denied.


REMAND

With regard to the left knee disorder issue, as above, service treatment records are negative for complaints regarding the left knee but do show complaints regarding the right knee.  Post-service treatment records show complaints regarding the left knee beginning in November 1982 and in March 1983 the Veteran underwent surgery for a torn meniscus in the left knee.  Subsequently, the Veteran had a left knee total replacement in February 2009.  Notably, the Veteran is service-connected for a right knee disorder.  The Veteran was afforded a VA general examination in February 2010.  

While the February 2010 VA examiner opined that the Veteran's left knee disorder was not secondary to his service-connected right knee disorder, the examiner failed to opine whether the Veteran's left knee disorder has been aggravated by his service-connected right knee disorder.  Furthermore, the February 2010 VA examiner failed to provide any sort of rationale as to why the Veteran's left knee disorder is not secondary to his service-connected right knee disorder.  Notably, after the February 2010 VA examination the Veteran submitted a July 2010 statement from Dr. R.P.S wherein the physician opined that the Veteran's left knee disorder was, in fact, secondary to the Veteran's service-connected right knee disorder due, in part, to the altered gait caused by the right knee disorder.  As such, the February 2010 VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained as to whether either the Veteran's left knee disorder is related to his military service, to include as secondary or aggravated by a service-connected disorder.

With regard to the bilateral ankle and feet disorders, service treatment records are negative for complaints regarding the ankles or feet.  Post-service treatment records show complaints regarding the feet (the left foot worse than the right) as early as July 2007.  At that time the Veteran denied any trauma to his feet but indicated that he was in the Marine Airborne Division when he was younger and worked on his feet a lot then.  A July 2007 private treatment record shows impressions of neuroma third web space and hallux rigidus first MPJ (metacarpophalangeal joint) of the left foot.  In August 2007 the Veteran underwent surgery on his left foot.  The Veteran was afforded a VA joints examination in September 2007.  At that time the Veteran reported that he was told by a podiatrist that the foot pain was due to the stress and strain secondary to his bilateral knee disorders.  X-ray examination of the feet revealed marked osteoarthritis involving the right first metatarsal phalangeal joint and previous surgeries in the left foot with heterotopic bone formation adjacent to the left first metatarsal phalangeal joint arthrodesis.  The examiner noted that, according to "Current Diagnosis and Treatment in Orthopedics" 2nd ed., 2000, arthritis of the first metatarsophalangeal joint is a relatively common problem, often affecting people at a much younger age than arthritis of other joints.  The reason why arthritis of this joint is seen in younger patients is unclear, but may be associated with an unrecognized chondral injury to the metatarsal head.  The examiner noted that the Veteran did not mention any foot injury during military service.  Thus, the examiner opined it was less likely as not that the arthritis of the great toes was due to knee arthritis.  

As above, while the September 2007 VA examiner opined that the Veteran's bilateral feet disorders were not secondary to his service-connected right knee disorder, the examiner failed to opine whether the Veteran's bilateral feet disorders had been aggravated by his service-connected right knee disorder.  Furthermore, the September 2007 VA examiner failed to note whether the Veteran had any disorder of the bilateral ankles and, if so, whether a bilateral ankle disorder was related to military, to include as secondary to or aggravated by a service-connected disorder.  As such, the September 2007 VA examination report is inadequate.  As above, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr, 21 Vet. App. at 303.  On remand, an examination of the ankles should be performed and an opinion should be obtained as to whether either the Veteran's claimed bilateral ankle/feet disorders are related to his military service, to include as secondary or aggravated by a service-connected disorder.    

With regard to the right knee issue, the Veteran was last afforded a VA examination with regard to his right knee in February 2010.  In February 2011 correspondence the Veteran's representative wrote that the Veteran's "knees have gotten worse."   A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While it is unclear whether the Veteran's representative is contending that the Veteran's right knee disorder has increased in severity since the last VA examination, given the need to obtain another VA orthopedic examination for the left knee, bilateral ankle, and bilateral feet issues the Board finds that the Veteran's right knee should also be reexamined.  Furthermore, in the July 2012 Informal Hearing Presentation the Veteran's representative argued that an extraschedular rating under 38 C.F.R. § 3.321 was warranted in this case as the Veteran's right knee disorder has necessitated hospitalization and, in turn, has interfered with his employment and ability to work.  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Finally, the Veteran claims that he is entitled to a total disability evaluation based on TDIU as a result of his service-connected disabilities.  The Board finds that the remanded service connection claims along with the Veteran's claim for an increased rating for his service-connected right knee disorder, are inextricably intertwined with the issue of entitlement to TDIU.  Therefore, the Board may not properly review the Veteran's claim for entitlement to TDIU until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  


Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction (AOJ) should arrange for the Veteran to be afforded a VA joints examination to determine the current nature of the Veteran's service-connected right knee disorder and to also determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed left knee, bilateral ankle, and bilateral feet disorders are related to his military service, to include as secondary or aggravated by a service-connected disorder (specifically, the right knee disorder).  

A.  Does the Veteran have a current disorder of the bilateral ankles?

B.  Did the Veteran's left knee, bilateral ankle, and/or bilateral feet disorders have their onset in service; or, are they otherwise related to the Veteran's active military service?

B.  Did either one of or a combination of the Veteran's service connected disorders (i.e., right knee disorder, facial scarring, tinnitus, bilateral hearing loss, and/or scar medial to the right tibial tubercle) cause the Veteran to develop either his left knee, bilateral ankle, or bilateral feet disorders?

C.  Does either one of or a combination of the Veteran's service connected disorders cause an aggravation (permanent worsening) of either the left knee, bilateral ankle, and/or bilateral feet disorders beyond their natural progress?  If so, the examiner should identify the clinical signs and manifestations of his orthopedic disorders which establish: (i) the baseline level of severity of his orthopedic disorders before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his orthopedic disorders; and (ii) the current level of severity of his orthopedic disorders at (or after) the onset of aggravation (permanent worsening).

D.  Describe the effects of the Veteran's service-connected disabilities (i.e., right knee disorder, facial scarring, tinnitus, bilateral hearing loss, and/or scar medial to the right tibial tubercle) to include any of the newly claimed disorders which the examiner relates to the Veteran's military service on either a direct, secondary, and/or aggravation basis on the Veteran's ability to obtain and maintain gainful employment.

In answering the above questions the examiner should note the July 2010 statement from Dr. R.P.S wherein the physician opined that the Veteran's left knee disorder was secondary to the Veteran's service-connected right knee disorder due, in part, to the altered gait caused by the right knee disorder and that the Veteran was unemployable due to his bilateral knee disorders.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the right knee disorder under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  After the development requested above has been completed, the AOJ should readjudicate the appellant's claim.  If the benefits sought continue to be denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




                                                             (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


